Case 3:20-cr-00086-TJC-JBT Document 399 Filed 09/03/21 Page 1 of 5 PageID 2630




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

 UNITED STATES OF
 AMERICA,

 v.                                          Case No. 3:20-cr-86-TJC-JBT

 JORGE PEREZ, et al.,

             Defendants.


         UNOPPOSED AMENDED MOTION FOR LEAVE TO
    FILE REPLY TO DEFENDANTS’ RESPONSES TO NON-PARTY
 PAYORS’ MOTION FOR ENTRY OF AMENDED PROTECTIVE ORDER

      Non-parties Blue Cross and Blue Shield of Florida, Inc. (“Florida Blue”),

United Healthcare, Inc. (“United”), Blue Cross and Blue Shield of Georgia, Inc.

(“BCBS Georgia”), RightCHOICE Managed Care, Inc. (“RightCHOICE”), and

Aetna, Inc. (“Aetna”) (collectively, the “Non-Party Payors”), pursuant to Local Rule

3.01(d), respectfully move the Court for leave to file a reply brief no more than

seven pages in length in support of their Motion for Entry of Amended Protective

Order [D.E. 391] to address arguments made in the Defendants’ responses to the

motion, and in support say:

      Pursuant to the Court’s orders, on August 18, 2021 the Non-Party Payors

filed a motion to amend the protective order currently in place to modify its terms

and extend its protections to cover documents to be produced by non-parties in

response to Rule 17 subpoenas served by the Defendants. In response, the

Government indicated that it does not oppose the motion [D.E. 393], but
Case 3:20-cr-00086-TJC-JBT Document 399 Filed 09/03/21 Page 2 of 5 PageID 2631




defendants Durall, Zaffuto, Porter1, and Perez have filed responses opposing the

motion [D.E. 392, 394, 396, 397]. The defendants’ responses raise new legal issues

not made in the initial motion, and not presented through counsel before the filing

of the responses, that the Non-Party Payors would like to address in a brief reply.

      Good cause exists to grant the motion for leave. The Non-Party Payor’s short

reply brief will refute arguments made in the Defendants' responses and assist the

Court in resolving the underlying motion. No party will suffer unfair prejudice as

a result of the requested relief, and this request will not impact the scheduling of

the case for trial or the close of discovery.

      “‘The purpose of a reply brief is to rebut any new law or facts contained in

the opposition's response to a request for relief before the Court.’” Easterwood v.

Sedgwick Claims Mgmt. Services Inc., 6:19-cv-700-ORL-78LRH, 2019 WL

12471699, at *2 (M.D. Fla. Dec. 20, 2019) (quoting Tardif v. People for Ethical

Treatment of Animals, 2:09-cv-537-FtM-29SPC, 2011 WL 2729145, at *2 (M.D.

Fla. July 13, 2011)). Replies have been permitted when they “will benefit the Court's

resolution of the pending motion.” Id. (citing Schumann v. Collier Anesthesia,

P.A., 2:12-cv-3470-FtM-29CM, 2014 WL 1230644, at *4 n.3 (M.D. Fla. Mar. 25,

2014)). Here, a reply that addresses the new law raised in Defendants’ responses

will benefit the Court's resolution of the pending motion.




1Non-Payors’ initial motion incorrectly identified Fletcher as a respondent instead
of Porter.

                                           2
Case 3:20-cr-00086-TJC-JBT Document 399 Filed 09/03/21 Page 3 of 5 PageID 2632




       WHEREFORE, the Non-Party Payors respectfully request the Court enter

an order granting them permission to file a reply of no more than seven pages in

length to the Defendants’ responses to the Motion for Entry of Amended

Protective Order within 14 days of the order granting this motion.

                  LOCAL RULE 3.01(g) CERTIFICATION

       Pursuant to Local Rule 3.01(g), counsel for the Non-Party Payors conferred

with counsel for the Defendants, who do not object to this motion.

 By: /s/ Lee D. Wedekind, III               By: /s/ Andrew J. Steif
 Lee D. Wedekind, III                       Andrew J. Steif
 Florida Bar No. 670588                     Florida Bar No. 0042475
 Nelson Mullins Riley                       Abel Bean Law, P.A.
 & Scarborough LLP                          100 N. Laura Street, Suite 501
 50 N. Laura Street, Suite 4100             Jacksonville, FL 32202
 Jacksonville, FL 32202                     (904) 944-4100
 (904) 665-3652 (direct)                    asteif@abelbeanlaw.com
 (904) 665-3699 (facimile)
 lee.wedekind@nelsonmullins.com             Counsel for Blue Cross and Blue Shield
 allison.abbott@nelsonmullins.com           of Florida, Inc.

 Counsel for Blue Cross and Blue
 Shield of Georgia, Inc. and
 RightCHOICE Managed Care, Inc.




                                        3
Case 3:20-cr-00086-TJC-JBT Document 399 Filed 09/03/21 Page 4 of 5 PageID 2633




 By: /s/ Ferdose al-Taie                       By: /s/ Robert J. Fogarty
 Ferdose al-Taie (pro hac vice)                Robert J. Fogarty
 District of Columbia Bar No. 467730           Florida Bar No. 0279625
 Maryland Bar No. 112110013                    200 Public Square, Suite 2800
 Texas Bar No. 24106644                        Cleveland, OH 44114
 2001 Ross Avenue, Suite 3600                  (216) 621-0150
 Dallas, TX 75201                              rjf@hahnlaw.com
 (214) 720-4308
                                               Counsel for Aetna, Inc.
 and

 Irene Bassel Frick
 Florida Bar No. 0158739
 Akerman LLP
 401 East Jackson Street, Suite 1700
 Tampa, FL 33602
 (813) 223-7333
 irene.basselfrick@akerman.com
 nicole.emmett@akerman.com


 and

 Mario O. Marin
 Florida Bar No. 123879
 Akerman LLP
 Three Brickell City Centre
 98 Southeast Seventh Street, Suite 1100
 Miami, FL 33131
 (305) 374-5600

 Counsel for United Healthcare, Inc.




                                           4
Case 3:20-cr-00086-TJC-JBT Document 399 Filed 09/03/21 Page 5 of 5 PageID 2634




                           CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing was

 electronically filed with the Clerk of the Court using CM/ECF on September 3,

 2021. I also certify that the foregoing document is being served this day on

 counsel of record via transmission of Electronic Filing generated by CM/ECF.


                                            /s/ Lee D. Wedekind, III
                                                  Attorney




                                        5
4840-7333-2729
